UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) October 23, 2012, CITIZENS FINANCIAL SERVICES, INC. Pennsylvania 0-13222 23-2265045 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 15 South Main Street, Mansfield, PA (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (570) 662-2121 N/A (Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) 1 ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION. Randall E. Black, ChiefExecutive Officer, recently announced the consolidated financial results from Citizens Financial Services, Inc. and Subsidiaries for the third quarter 2012. On October 23, 2012, Citizens Financial Services, Inc. issued a press release titled “Citizens Financial Services, Inc. Reports Increase in Third Quarter 2012 Earnings”, attached as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference.The information furnished under Item 2.02 of this Current Report on an 8-K shall not be deemed “filed” for any purpose. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits. Exhibit Number Description Press Release issued by Citizens Financial services, Inc. October 23, 2012, titled “Citizens Financial Services, Inc. Reports Increase in Third Quarter 2012 Earnings”. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned, thereunto duly authorized. Citizens Financial Services, Inc. October 23, 2012 By: /s/Mickey L. Jones Mickey L. Jones Executive Vice President and Chief Financial Officer 3
